DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Marina Zalevsky on July 28, 2021.  The previous Examiner’s Amendment mailed on July 23, 2021 listed all of the corrections but the lines that correspond to the corrections are incorrect which can cause confusion.  Because of this, Attorney sent in a new set of claims that includes all of the changes done to the claims to avoid the need of listing out each and every line in the claims that needed fixing.  The new replacement set of claims are represented below.
 
The application has been amended as follows: 
REPLACE the entire Claim set with the following Claim set:

1.	(currently amended):  A positive pressure therapy device for congestive heart failure patients, the positive pressure therapy device comprising:
a pressure raising unit which is connected to a tube and configured to raise a pressure of an air or a gas mixture of the air and other gases to a positive pressure;

a pulse oximeter configured to measure a blood oxygen level of the patient; and
a processor configured to perform an automatic adjustment of a positive end expiratory pressure (PEEP) value P1 based on a value of the blood oxygen level that is measured by the pulse oximeter,
wherein the positive pressure therapy device is configured to supply the air or the gas mixture so that the positive pressure is periodically varied between the PEEP value P1 and an air pressure value P2 in synchronization with a breath of the patient, wherein the air pressure value P2 is greater than the PEEP value P1, and
wherein, in the automatic adjustment of the PEEP value P1, the processor is further configured to: 
control the pressure raising unit to increase the PEEP value P1 of the patient based on the value of the blood oxygen level of the patient, 
after the increasing the PEEP value P1, determine whether the increased PEEP value P1 has raised the value of the blood oxygen level,
based on the determining that the increased PEEP value P1 has raised the value of the blood oxygen level, increase the PEEP value P1 again, 
based on the determining that the increased PEEP value P1 has not raised the value of the blood oxygen level, control the pressure raising unit to reduce the PEEP value P1 and determine whether the decreased PEEP value P1 has raised the value of the blood oxygen level, and 
based on the determining that the decreased PEEP value P1 has not raised the value of the blood oxygen level, terminate the automatic adjustment of the PEEP value P1.

2.	(previously presented):  The positive pressure therapy device according to claim 1, wherein the processor is further configured to control the pressure raising unit to increase or reduce the PEEP value P1 based on the value of the blood oxygen level becoming equal to or smaller than a preset value of the blood oxygen level.

3.	(currently amended):  The positive pressure therapy device according to claim 1, wherein the value of the blood oxygen level is a value of percutaneous oxygen saturation (SpO2).

4.	(currently amended):  A positive pressure therapy device for congestive heart failure patients, the positive pressure therapy device comprising:
a pressure raising unit configured to raise a pressure of an air or a gas mixture of the air and other gases to a positive pressure;
a mask configured to be connected to the pressure raising unit and introduce the air or the gas mixture that is set to the positive pressure that is supplied from the pressure raising unit into an airway of a patient;
a blood flow meter configured to measure a blood flow rate of the patient; and
a control unit comprising a processor and configured to perform an automatic adjustment of a positive end expiratory pressure (PEEP) value P1 based on a value of the blood flow rate that is measured by the blood flow meter,
wherein the positive pressure therapy device is configured to supply the air or the gas mixture so that the positive pressure is periodically varied between the PEEP value P1 and an air pressure value P2 in synchronization with a breath of the patient, wherein the air pressure value P2 is greater than the PEEP value P1, and 
wherein, in the automatic adjustment of the PEEP value P1, the control unit is further configured to: 
control the pressure raising unit to increase the PEEP value P1 of the patient based on the value of the blood flow rate,
after the increasing the PEEP value P1, determine whether the increased PEEP value P1 has raised the value of the blood flow rate,
based on the determining that the increased PEEP value P1 has raised the value of the blood flow rate, increase the PEEP value P1 again, 
based on the determining that the increased PEEP value P1 has not raised the value of the blood flow rate, control the pressure raising unit to reduce the the value of the blood flow rate, and 
based on the determining that the decreased PEEP value P1 has not raised the value of the blood flow rate, terminate the automatic adjustment of the PEEP value P1.

5.	(previously presented):  The positive pressure therapy device according to claim 4, wherein the control unit controls the pressure raising unit to increase or reduce the PEEP value P1 based on the value of the blood flow rate becoming equal to or smaller than a preset value of the blood flow rate.

6.	(canceled)

7.	(previously presented):  The positive pressure therapy device according to claim 2, wherein the processor is further configured to control the pressure raising unit to increase or reduce the PEEP value P1 by one level of a predetermined plurality of levels.

8.	(previously presented):  The positive pressure therapy device according to claim 1, further comprising a pulse rate sensor configured to measure a pulse rate of the patient, 
wherein the processor controls the pressure raising unit further based on the pulse rate measured by the pulse rate sensor.

9.	(previously presented):  The positive pressure therapy device according to claim 1, further comprising a sensor configured to measure the breath of the patient, 
wherein the processor controls the pressure raising unit further based on a respiratory rate measured by the sensor.

10.	(currently amended): A positive pressure value computing device for use in a positive pressure therapy for a patient with congestive heart failure, the positive pressure value computing device comprising: 
a processor;

a positive pressure value computing unit coupled to the processor and configured to compute a positive pressure value of a gas mixture to be supplied to the patient based on the input value, wherein the gas mixture of the positive pressure value is supplied to the patient; and 
a positive pressure value output unit configured to output the positive pressure value, wherein the positive pressure value is periodically varied between a positive end expiratory pressure (PEEP) value P1 and an air pressure value P2 in synchronization with a breath of the patient, wherein the air pressure value P2 is greater than the PEEP value P1, and
wherein the processor is further configured to perform an automatic adjustment of the PEEP value P1,
wherein, in the automatic adjustment, the processor is further configured to: 
increase the PEEP value P1 based on the at least one of the value of the blood oxygen level, the value of the blood flow rate, or the value of the cardiac output,
after the increasing the PEEP value P1, determine whether the increased PEEP value P1 has raised the at least one of the value of the blood oxygen level, the value of the blood flow rate, or the value of the cardiac output,  
based on the determining that the increased PEEP value P1 has raised the at least one of the value of the blood oxygen level, the value of the blood flow rate, or the value of the cardiac output, increase the PEEP value P1 again, 
based on the determining that the increased PEEP value P1 has not raised the at least one of the value of the blood oxygen level, the value of the blood flow rate, or the value of the cardiac output, reduce the PEEP value P1 and determine whether the decreased PEEP value P1 has raised the at least one of the value of the blood oxygen level, the value of the blood flow rate, or the value of the cardiac output, and
based on the determining that the decreased PEEP value P1 has not raised the at least one of the value of the blood oxygen level, the value of the blood flow 

11.	(previously presented):  The positive pressure value computing device according to claim 10, wherein the input value is the value of the blood oxygen level of the patient.

12.	(previously presented):  The positive pressure value computing device according to claim 11, wherein the positive pressure value computing unit performs computations such that the PEEP value P1 to be supplied is increased or reduced based on the value of the blood oxygen level becoming equal to or smaller than a preset value of the blood oxygen level.

13.	(currently amended):  The positive pressure value computing device according to claim 11, wherein the value of the blood oxygen level is a value of percutaneous oxygen saturation (SpO2).

14.	(previously presented):  The positive pressure value computing device according to claim 10, wherein the input value is the value of the blood flow rate or the value of the cardiac output.

15.	(previously presented):  The positive pressure value computing device according to claim 14, wherein the positive pressure value computing unit performs computations such that the PEEP value P1 to be applied is increased or reduced based on the value of the blood flow rate or the value of the cardiac output becoming equal to or smaller than a preset value of the blood flow rate or a preset value of the cardiac output.

16.	(canceled).

17.	(previously presented):  The positive pressure value computing device according to claim 12, wherein the positive pressure value computing unit performs computations such that the positive pressure value is increased or reduced by one level of a predetermined plurality of levels.

18.	(previously presented):  The positive pressure value computing device according to claim 10, further comprising a pulse rate input unit for the patient, 
wherein the positive pressure value computing unit computes the positive pressure value further based on a value of a pulse rate of the patient obtained by the pulse rate input unit.

19.	(previously presented):  The positive pressure value computing device according to claim 10, further comprising a respiratory rate input unit coupled to the processor and configured to acquire a value of a respiratory rate of the patient, 
wherein the positive pressure value computing unit computes the positive pressure value further based on the value of the respiratory rate.

20-22.	(canceled)

23. (previously presented):  The positive pressure therapy device according to claim 4, further comprising an invasive blood flow meter configured to measure a cardiac output of the patient by thermodilution,
wherein the control unit is further configured to perform the automatic adjustment of the PEEP value P1 further based on a value of the cardiac output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773